     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
______________________________________________

LAURIE G..,

                                      Plaintiff,
v.                                                                   8:19-CV-208(TWD)

COMMISSIONER OF SOCIAL SECURITY,

                              Defendant.
______________________________________________

APPEARANCES:                                         OF COUNSEL:

SCHNEIDER & PALCSIK                                  MARK A. SCHNEIDER, ESQ.
for Plaintiff
57 Court Street
Plattsburgh, NY 12901

HON. GRANT JAQUITH                                   SIXTINA FERNANDEZ, ESQ.
United States Attorney                               Special Assistant
for Defendant
100 S. Clinton St.
PO Box 7198
Syracuse, NY 13261-7198

THÉRÈSE WILEY DANCKS, United States Magistrate Judge

                                               ORDER

       Presently before the Court in this action, in which Plaintiff seeks judicial review of an

adverse administrative determination by the Commissioner, pursuant to 42 U.S.C. §405(g), are

cross-motions for judgment on the pleadings.1 Oral argument was conducted in connection with

those motions on July 31, 2020, during a telephone conference at which a court reporter was

       1
               This matter, which is before me on consent of the parties pursuant to 28 U.S.C. §
636(c), has been treated in accordance with the procedures set forth in General Order No. 18. Under
that General Order, once issue has been joined, an action such as this is considered procedurally as
if cross-motions for judgment on the pleadings had been filed pursuant to Rule 12(c) of the Federal
Rules of Civil Procedure.
    Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 2 of 20




present. At the close of argument I issued a bench decision in which, after applying the requisite

deferential review standard, I found the Commissioner’s determination resulted from the application

of proper legal principles and was supported by substantial evidence, and I provided further detail

regarding my reasoning and addressing the specific issues raised by the Plaintiff in her appeal.

          After due deliberation, and based upon the Court’s oral bench decision, which has been

transcribed, is attached to this Order and is incorporated in its entirety by reference herein, it is

hereby,

          ORDERED, as follows:

          (1)    Defendant’s motion for judgment on the pleadings is GRANTED;

          (2)    The Commissioner’s determination that Plaintiff was not disabled at the relevant
                 times, and thus is not entitled to benefits under the Social Security Act, is
                 AFFIRMED; and

          (3)    The Clerk is directed to enter judgment, based upon this determination, dismissing
                 Plaintiff’s complaint in its entirety.

          SO ORDERED.


Dated: August 7, 2020
       Syracuse, New York




                                                    2
Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 3 of 20



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
LAURIE G.,
                                   Plaintiff,

-v-                                    19-CV-208

COMMISSIONER OF SOCIAL SECURITY,

                                   Defendant.
------------------------------------------------------x


                  TRANSCRIPT OF PROCEEDINGS
          BEFORE THE HONORABLE THÉRÈSE WILEY DANCKS
                        July 31, 2020
        100 South Clinton Street, Syracuse, New York



For the Plaintiff:
(Appearance by telephone)

      SCHNEIDER & PALCSIK
      57 Court Street
      Plattsburgh, New York 12901
      BY: MARK A. SCHNEIDER, ESQ.

For the Defendant:
(Appearance by telephone)

      SOCIAL SECURITY ADMINISTRATION
      26 Federal Plaza
      Room 3904
      New York, New York 10278
      BY: SIXTINA FERNANDEZ, ESQ.




      Hannah F. Cavanaugh, RPR, CRR, CSR, NYACR, NYRCR
            Official United States Court Reporter
                   100 South Clinton Street
                Syracuse, New York 13261-7367
                        (315) 234-8545
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 4 of 20

                           LAURIE G. v. SOCIAL SECURITY                       2


 1                 (The Court and all counsel present by telephone.

 2    Time noted:    11:28 a.m.)

 3                 THE COURT:    So I have before me a request for

 4    judicial review of an adverse determination by the Acting

 5    Commissioner under 42, United States Code, Section 405(g).

 6                 The background is as follows:      Plaintiff was born in

 7    April of 1975 and is currently 45 years old.         She was 40 years

 8    old at the onset of her alleged disability.         She has a high

 9    school IEP diploma.       She has not engaged in substantial gainful

10    activity since the alleged onset date.         She previously worked as

11    a certified nurse's aide.       In her application for benefits, she

12    indicated she suffers from degenerative disc disease, a pinched

13    nerve in the left hip, and severe depression.

14                 Procedurally, plaintiff filed for Title XVI

15    Supplemental Security Income benefits on February 29, 2016,

16    alleging disability beginning that same date.          A hearing was

17    conducted by Administrative Law Judge Asad Ba-Yunus on April 25,

18    2018, wherein the plaintiff testified, as did a vocational

19    expert.    A previous hearing before a different ALJ related to an

20    earlier claim was held on July 24, 2013.         Plaintiff was

21    represented by an attorney at the hearing in this claim and

22    through the Appeals Council process in this claim.          ALJ Ba-Yunus

23    issued a decision on May 22, 2018, finding that plaintiff was

24    not disabled at the relevant times.        The Social Security

25    Administration made that a final determination of the agency by


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 5 of 20

                           LAURIE G. v. SOCIAL SECURITY                      3


 1    the Appeals Council's February 7, 2019, denial of plaintiff's

 2    request for review.      This timely District Court action followed.

 3                 ALJ Ba-Yunus applied the five-step sequential test

 4    for determining disability.       At step one, he found plaintiff had

 5    not engaged in substantial gainful activity since the onset date

 6    of disability.

 7                 At step two, the ALJ concluded plaintiff has the

 8    following severe conditions:       Degenerative disc disease,

 9    degenerative joint disease, morbid obesity, depression, and

10    learning disability.

11                 At step three, the ALJ concluded that plaintiff's

12    conditions do not meet or medically equal any of the listed

13    presumptively disabling conditions.        Then, after a review of the

14    record evidence, the ALJ determined plaintiff is capable of

15    performing sedentary work, but with several detailed postural

16    and nonexertional limitations considering her physical and

17    mental abilities.

18                 At step four, the ALJ concluded plaintiff could not

19    perform her past relevant work.

20                 At step five, the ALJ applied the Medical-Vocational

21    Guidelines, as well as obtained testimony from a vocational

22    expert, and concluded that plaintiff was not disabled.

23                 As relevant to the time period in question, plaintiff

24    treated for primary care at the Ticonderoga Health Center.       She

25    was seen there by several providers, including dieticians, care


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 6 of 20

                           LAURIE G. v. SOCIAL SECURITY                        4


 1    managers, podiatrists, physician assistants, and physicians.

 2    She regularly saw a Licensed Clinical Social Worker there,

 3    Richard Jack, and mainly treated with Dr. Kathleen Huestis

 4    there.    The administrative record also contains treatment notes

 5    of Dr. Armin Afsar-Keshmiri of Saratoga Spine, physician

 6    assistants and Dr. Douglas Kirkpatrick of North Country Sports

 7    Medicine, and Dr. John Adams from Eye Care for the Adirondacks.

 8    She was also treated at Saratoga Hospital Pain Management

 9    Center, mainly by Dr. Gabriel Radu, and was seen on three dates

10    in April of 2018 at Moses Ludington Hospital, and was also

11    admitted to Champlain Valley Physicians Hospital for one night

12    in April of 2018.     These hospital visits concerned mainly

13    findings of pulmonary emboli.       The administrative record also

14    contains records from Essex County Home Healthcare Coordination

15    Program, which is a support organization, but not a clinical

16    organization.

17                 During the relevant time period, diagnostic studies

18    performed include various X-rays of her spine, her left ankle

19    and foot, and her right knee.       She also had various MRIs of her

20    lumbar spine, cervical spine, and right knee.          She also had an

21    EMG and nerve conduction study performed in September of 2015.

22                 There's a source statement in the record from

23    treating physician Dr. Huestis of Ticonderoga Health Center

24    dated March 5, 2018.      Other opinions included in the record are

25    from internal medicine consultant Dr. Albert Paolano, who opined


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 7 of 20

                           LAURIE G. v. SOCIAL SECURITY                          5


 1    on plaintiff's physical limitations, and psychologists Dr.

 2    Thomas Osika and Dr. Gina Scarano-Osika, who conducted

 3    psychological evaluations.       The agency record reviewer, Dr.

 4    Marks, also provided an opinion regarding plaintiff's

 5    limitations.

 6                 I've reviewed the record carefully, and in light of

 7    the arguments of counsel and what counsel have presented in

 8    their briefs, I've applied the requisite deferential standard,

 9    which requires me to determine whether proper legal principles

10    were applied and whether the result is supported by substantial

11    evidence.

12                 I'll turn first to the plaintiff's argument that the

13    ALJ erred in evaluating plaintiff's severe conditions, and

14    specifically that the ALJ failed to find plaintiff's low

15    intellectual functioning, right knee impairment, and diabetes as

16    severe conditions at step two.

17                 At the second step of the evaluation, the medical

18    severity of a claimant's impairments is considered.             A severe

19    impairment is any impairment or combination of impairments which

20    significantly limits the claimant's physical or mental ability

21    to do basic work activities, meaning the abilities and aptitudes

22    necessary to do most jobs.       These include walking, standing,

23    sitting, lifting, pushing, pulling, reaching, carrying,

24    handling, seeing, hearing, speaking, understanding, carrying

25    out, and remembering simple instructions, use of judgment,


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 8 of 20

                           LAURIE G. v. SOCIAL SECURITY                      6


 1    responding appropriately to supervision, coworkers, and work

 2    situations, and dealing with changes in a routine work setting.

 3                 The claimant bears the burden of presenting evidence

 4    to establish severity and must demonstrate that the impairment

 5    has caused functional limitations that preclude her from

 6    engaging in any substantial gainful activity for one year or

 7    more.    A finding of not severe should be made if the medical

 8    evidence establishes only a slight abnormality which would have

 9    no more than a minimal affect on an individual's ability to

10    work.

11                 Here, the ALJ found plaintiff's learning disability

12    was severe and limited her to unskilled simple routine tasks

13    with only occasional changes in the work setting.          Plaintiff

14    argues her low intellectual functioning should have been found

15    severe based upon her IQ scores and therefore she should have

16    been limited to jobs at the SVP 1 level, not jobs at the SVP 2

17    level that the vocational expert testified she could perform.

18                 Plaintiff further argues she should have been limited

19    to only simple rote work with simple work-related decisions

20    because of her limited intellectual functioning.          The Court

21    finds no merit in this argument since plaintiff has not

22    established that she had additional functional limitations

23    resulting from her low intellectual functioning that were not

24    accounted for in the step two finding or in the subsequent

25    residual functional capacity, or RFC, finding.          I note plaintiff


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 9 of 20

                           LAURIE G. v. SOCIAL SECURITY                         7


 1    did not indicate in her application for benefits or in her

 2    testimony that she could not work due to her low intellectual

 3    functioning.     Also, plaintiff had task relevant work as a

 4    certified nurse's assistant for many years, which the vocational

 5    expert testified was a semi-skilled job at the SVP 4 level.

 6                 The Court also finds that the ALJ did not err in

 7    finding her right knee impairments or diabetes were not severe.

 8    Plaintiff has not established that either condition functionally

 9    limited her more than the RFC for sedentary work.          The treating

10    providers at North Country Sports Medicine who treated her right

11    knee condition did not indicate it caused functional

12    limitations, nor did any other provider or consultant.

13                 As for the diabetes, the medical records show, and

14    plaintiff testified, that her diabetes was well controlled with

15    medications.     Podiatry exams showed her lower extremities to be

16    neurologically intact, although she was found to have plantar

17    fasciitis.    Her primary care physician found her to be in the

18    pre-diabetic range throughout much of the relevant time period.

19    The EMG and nerve conduction studies showed that her neuropathy

20    was unlikely to be symptomatic and it was consistent with

21    neuropathy seen in pre-diabetes.        That examiner recommended

22    exercise and good glycemic control to stabilize or reverse the

23    process.    Thus, the medical evidence and other evidence of

24    record establishes only a slight abnormality related to her knee

25    and diabetes, which would have no more than a minimal affect on


               HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                         Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 10 of 20

                           LAURIE G. v. SOCIAL SECURITY                     8


 1     her ability to work.     I also note that the ALJ proceeded beyond

 2     step two to consider plaintiff's limitations and reach an RFC

 3     determination such that his determination that her low

 4     intellectual functioning, right knee condition, and diabetes

 5     were not found severe is not a basis for remand.

 6                 Next, I turn to plaintiff's arguments that the ALJ

 7     erred in his determination of plaintiff's RFC and that the ALJ

 8     did not give proper weight to the opinion evidence.

 9     Specifically, plaintiff argues that the ALJ erred in evaluating

10     the opinion of treating physician Dr. Huestis.

11                 From the outset, I note that clearly the

12     determination of a claimant's disability is a legal

13     determination reserved to the Commissioner.         I've done a

14     thorough and searching review of the record and find that the

15     substance of the treating physician rule was properly followed

16     by the ALJ.    A treating physician's opinion is given controlling

17     weight if it is well supported by medically accepted clinical

18     and laboratory and diagnostic techniques and is not inconsistent

19     with other substantial evidence in the record.

20                 When a treating physician's opinion is not given

21     controlling weight, the ALJ is to consider factors such as the

22     length and nature of the treatment relationship, the medical

23     evidence in support of the opinion , the consistency of the

24     opinion with the record as a whole, whether the opinion is from

25     a specialist, and any other factors that tend to support or


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 11 of 20

                           LAURIE G. v. SOCIAL SECURITY                     9


 1     contradict the opinion.      Each and every factor, however, need

 2     not be recited.     The treating physician's opinion need not be

 3     afforded controlling weight when the opinion is not consistent

 4     with opinions of other medical experts and is contradicted by

 5     other substantial evidence of record.

 6                 Here, I find the ALJ properly assessed the medical

 7     and nonmedical evidence of record and the RFC is supported by

 8     substantial evidence.     The ALJ thoroughly discussed the medical

 9     evidence and other evidence of record, formulated the RFC based

10     upon an assessment of all medical and nonmedical evidence as a

11     whole for the relevant time period, and thoroughly explained his

12     analysis in arriving at the RFC.       The ALJ's decision shows he

13     considered plaintiff's testimony, her adult function report, her

14     activities of daily living, and all treatment records for the

15     relevant period.     He gave significant probative value to the

16     opinions of consulting psychologist Dr. Thomas Osika and

17     non-examining agency psychologist Dr. Marks.         He gave very

18     little weight to the opinion of consulting psychologist Dr. Gina

19     Scarano-Osika because no specific opinion was provided regarding

20     plaintiff's functional abilities.       He gave some weight to the

21     opinion of treating source Dr. Huestis, which was largely

22     consistent with sedentary work, but did not credit the more

23     restrictive postural activities and limiting effects of pain as

24     opined by Dr. Huestis.

25                 Plaintiff argues the ALJ's assessment of the opinion


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 12 of 20

                           LAURIE G. v. SOCIAL SECURITY                     10


 1     of Dr. Huestis was improper because the clinical and

 2     radiological evidence supports her opinions since the lumbar

 3     MRIs show moderate to severe central canal compromise or

 4     stenosis causing mild foraminal narrowing, and the pain

 5     management notes from Saratoga Hospital indicate she has chronic

 6     low back pain radiating into her left leg.         Plaintiff also

 7     argues there is no medical evidence that is inconsistent with

 8     Dr. Huestis's opinion.

 9                 For the following reasons, I find these arguments

10     unpersuasive:    Initially, I note that an ALJ is not required to

11     accept every limitation assessed by an examining consultant or

12     in the opinion of a medical source, nor must the RFC identically

13     track any one of those opinions.       The ALJ has the responsibility

14     of reviewing all of the evidence before him, resolving

15     inconsistencies, and making a determination consistent with the

16     evidence as a whole.     Stated another way, it is the ALJ's

17     responsibility to weigh the various opinions, along with other

18     evidence, and determine which limitations were supported by the

19     overall evidence of record.      The Court cannot reweigh the

20     evidence under the substantial evidence review standard.

21                 Here, the ALJ clearly considered all of the opinions

22     and other evidence of record when determining plaintiff's

23     overall RFC, including the mental limitations.         I've done a

24     thorough and searching review of the record and find the ALJ

25     properly assessed the opinions and gave good reasons for the


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 13 of 20

                           LAURIE G. v. SOCIAL SECURITY                          11


 1     weight given to the opinions.       Regarding the opinion of Dr.

 2     Huestis, the ALJ acknowledged the treatment relationship with

 3     plaintiff, but noted that the medical records and other

 4     evidence, including plaintiff's reported daily activities,

 5     showed the limitations opined by Dr. Huestis were not supported.

 6     Progress notes, for example, by Dr. Huestis and other providers

 7     at Ticonderoga Health Center showed plaintiff had diabetes

 8     without complications and a back ache with no specific findings

 9     on exam regarding her spinal condition other than some

10     tenderness on palpation.

11                 Musculoskeletal exams, if charted at all, showed

12     edema and some tenderness, but were largely unremarkable with

13     negative straight leg raising test results.         Plaintiff

14     complained of pain, but was noted to be ambulating normally.

15     Diabetic foot exams showed normal sensation on the right and

16     left.   Her gait and station were charted as normal.            She had

17     normal muscle tone and was able to transfer to and from a chair

18     without difficulty.

19                 A 2017 MRI of the lumbar spine showed no significant

20     foraminal narrowing, although she had a mild disc protrusion at

21     the L5-S1 level.     A cervical MRI in 2014 was normal.         X-rays of

22     her spine showed mild degenerative disc disease and early

23     degenerative joint disease.      An internal medicine consulting

24     exam showed some limited range of motion of the lumbar spine,

25     but no other significant findings.       Records from North Country


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 14 of 20

                           LAURIE G. v. SOCIAL SECURITY                        12


 1     Sports Medicine from prior to the relevant time period showed

 2     she had a right meniscus repair of the knee, but instability

 3     tests were negative.     Records from Saratoga Spine showed that

 4     she remained neurologically intact regarding her cervical spine

 5     and upper extremities and plaintiff denied any balance

 6     difficulties or weakness.

 7                 Her motor exams of her lower extremities, and later

 8     in all groups, were normal at five out of five.         Straight leg

 9     raising was negative.     She did have an antalgic gait on exam

10     sometimes when seen at the Saratoga Pain Management Center, but

11     in 2017, her gait was consistently non-antalgic and she denied

12     any lower extremity radiculopathy, numbness, tingling, burning,

13     or weakness.    She had good muscle tone and bulk in her spine on

14     exam at the Saratoga Pain Management Center.         She could

15     consistently walk on her toes and in tandem.         Her strength was

16     five out of five in her hip flexors, knee extension, and ankle

17     flexion.

18                 Regarding her activities of daily living, plaintiff

19     testified and reported to providers, and in her function report,

20     that she could drive without limitations.         She cared for two

21     children with disabilities.      She did household chores, although

22     they took extra time.     She shopped.     She did dishes and the

23     laundry, although she had to sit when hanging laundry and doing

24     dishes.

25                 All in all, I find no error with the ALJ's


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                           Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 15 of 20

                           LAURIE G. v. SOCIAL SECURITY                        13


 1     consideration of Dr. Huestis's opinion and I find that he gave

 2     good reasons for the weight attributed to it.         I also find no

 3     merit in plaintiff's argument that the ALJ should have contacted

 4     Dr. Huestis for more information since the record was complete

 5     with no obvious gaps.

 6                 Regarding plaintiff's obesity, I find the ALJ did

 7     properly consider it, in addition to her other impairments, in

 8     determining the RFC.     The ALJ noted plaintiff's weight and BMI.

 9     He noted that he considered her obesity and assessed her other

10     impairments with regards to plaintiff's obesity and incorporated

11     those findings into the RFC.

12                 Here, the records of her treating physicians and

13     examining sources do not indicate that any of those health

14     professionals considered plaintiff's obesity to be a significant

15     factor in plaintiff's ability to perform basic work activities,

16     but the ALJ did still note that it exacerbates her difficulties

17     and determined the RFC accordingly.        The ALJ also considered

18     plaintiff's depression in limiting her to unskilled simple

19     routine tasks with only occasional changes to a routine work

20     setting.

21                 Mental status exams throughout the record, including

22     the consulting and reviewing psychological examiners, were

23     largely normal, although she sometimes was found to have a

24     depressed mood with trouble sleeping and low energy.            Still, the

25     records did show that she did receive treatment for depression,


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 16 of 20

                           LAURIE G. v. SOCIAL SECURITY                       14


 1     including talk therapy and medications, which provided benefits

 2     with minimal side effects.      As such, I find no error there or

 3     with the RFC as determined by the ALJ.

 4                 Looking now to plaintiff's complaints of pain and the

 5     ALJ's evaluation of symptoms, plaintiff claims the ALJ failed to

 6     properly assess her statements.       With regard to the ALJ's

 7     determination that plaintiff's testimony regarding her

 8     limitations during the relevant time period was not entirely

 9     consistent with the medical evidence and other evidence, I find

10     that it is properly explained and it is supported by the record.

11                 Here, the record contradicts plaintiff's claims

12     concerning her limitations for the relevant time period.         The

13     ALJ clearly considered plaintiff's complaints and the objective

14     medical records and the various treatment notes.          The treatment

15     notes considered discussed her complaints of pain, the location

16     of her pain, the intensity of it, and the type of medications

17     she was on.

18                 Treatment records from her providers showed plaintiff

19     was encouraged to be active and exercise, not that she was

20     considered disabled.     Plaintiff's reports to her providers

21     during the relevant time period and in testimony and in her

22     function report show her various activities of daily living as

23     I've already outlined above.       More specifically, though, she

24     could take care of her personal hygiene, do cooking, shopping,

25     and some laundry.     She spent time with friends and family and


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 17 of 20

                           LAURIE G. v. SOCIAL SECURITY                         15


 1     went shopping or to the bank or to medical appointments daily.

 2     She could finish what she started.       She followed spoken and

 3     written instructions and she had no problems getting along with

 4     people.    Records show she was gardening, although it did cause

 5     her some pain.    Plaintiff also stated to providers that she

 6     stopped working because she was terminated due to nonmedical

 7     reasons.

 8                 In short, the record does not support plaintiff's

 9     claims that she was unable to do basic work activities and

10     substantial evidence supports the ALJ's evaluation of symptoms.

11                 Hold on for one second, please, everybody.

12                 All right.    Back on the record.

13                 I also find all of the treatment briefly outlined

14     above was, as noted, thoroughly reviewed by the ALJ and the

15     records, including the medical and nonmedical evidence, provide

16     clear and substantial evidence to support the RFC determination

17     such that meaningful judicial review is possible.          In Cichocki

18     v. Astrue, 729 F.3d 172, the Second Circuit stated that only

19     where the reviewing court is unable to fathom the ALJ's

20     rationale in relation to the evidence in the record would remand

21     be appropriate for further findings or a clearer explanation for

22     the decision.

23                 Here, I find the ALJ's analysis regarding plaintiff's

24     functional limitations and restrictions affords an adequate

25     basis for meaningful judicial review, applies the proper


                 HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                           Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 18 of 20

                           LAURIE G. v. SOCIAL SECURITY                     16


 1     standards, and is supported by substantial evidence such that

 2     additional analysis would be unnecessary and superfluous.

 3                 Lastly, the Court reviewed the later permitted

 4     submission of plaintiff's counsel and the response from the

 5     Commissioner regarding the subsequent decision of ALJ John

 6     Farrell dated April 1, 2020, finding that the plaintiff had been

 7     disabled since May 23, 2018, the day after the decision at issue

 8     here.   I agree with the Commissioner that this subsequent

 9     decision is not new and material evidence and it is not part of

10     the record on this appeal.      Standing alone, the subsequent

11     decision is not evidence that can change the outcome of this

12     appeal which must be determined on the record that was before

13     ALJ Ba-Yunus.

14                 I also note that a review of the subsequent decision

15     shows that it is based in part upon evidence that was not before

16     the ALJ here, including other consultants's reports and further

17     medical records.     All in all then, I find the ALJ properly

18     weighed the opinions of record for the relevant period, gave

19     good reasons for the weight given to the opinions, and the ALJ

20     properly considered all of the medical evidence and nonmedical

21     evidence of record.     All of this supports the ALJ's

22     determination of plaintiff's RFC, as well as the ALJ's

23     evaluation of symptoms.

24                 In short, I find that the ALJ properly explained the

25     reasons for the RFC and for his determinations.         In light of the


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 19 of 20

                                                                           17


 1     foregoing and considering the entire record and the ALJ's

 2     determination, I find the ALJ applied the appropriate legal

 3     standards of review in considering all of the evidence in

 4     determining plaintiff's RFC and that the RFC is supported by

 5     substantial evidence, so I grant defendant's motion for judgment

 6     on the pleadings and will enter a judgment dismissing

 7     plaintiff's complaint in this action.        A copy of the transcript

 8     of my decision will be attached to the order should any appeal

 9     be taken from my determination.

10                 (Time noted:    11:52 a.m.)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
                          Official U.S. Court Reporter
     Case 8:19-cv-00208-TWD Document 20 Filed 08/07/20 Page 20 of 20

                                                                        18


 1

 2                        CERTIFICATE OF OFFICIAL REPORTER

 3

 4

 5                    I, HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR,

 6     NYRCR, Official U.S. Court Reporter, in and for the United

 7     States District Court for the Northern District of New York, DO

 8     HEREBY CERTIFY that pursuant to Section 753, Title 28, United

 9     States Code, that the foregoing is a true and correct transcript

10     of the stenographically reported proceedings held in the

11     above-entitled matter and that the transcript page format is in

12     conformance with the regulations of the Judicial Conference of

13     the United States.

14

15                     Dated this 5th day of August, 2020.

16

17                     X________________________________________________

18                      HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR

19                      Official U.S. Court Reporter

20

21

22

23

24

25


                HANNAH F. CAVANAUGH, RPR, CRR, CSR, NYACR, NYRCR
